ACCEPTED
                                                                                        03-14-00138-CR
                                                                                                4944842
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                   4/20/2015 8:37:36 AM
                                                                                      JEFFREY D. KYLE
                                                                                                 CLERK

                                NO. 03-14-00138-CR
                                                                      FILED IN
LARRY DEWAYNE GARRETT                     §                    3rd COURT OF INAPPEALS
                                                                                THE
                                                                   AUSTIN, TEXAS
                                          §
                                                               4/20/2015 8:37:36 AM
vs.                                       §                      THIRD COURT
                                                                 JEFFREY D. KYLE
                                          §                            Clerk
THE STATE OF TEXAS                        §                        OF APPEALS


      MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Larry Dewayne Garrett, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

      1.    This case is on appeal from the County Court at Law Number 2 & 3

ofBell County, Texas.

      2.    The case below was styled the STATE OF TEXAS vs. Larry

Dewayne Garrett, and numbered 2cl3-07176.

      3.    Appellant was convicted of Viol Protect Order Bias/ Prejudice.

      4.    Appellant was assessed a sentence of one year on January 2 7, 2014.

      5.    Notice of appeal was given on March 6, 2014.

      6.    The clerk's record was filed on April 16, 2014; the reporter's record

was filed on August 26, 2014.
      7.     The appellate brief is presently due on April15, 2015.

      8.     Appellant requests an extension of time of 15 days from the present

date, i.e. May 1, 2015.

      9.     Two extensions to file the brief have been received in this cause.

      10.    Defendant is currently not incarcerated for this offense.

      11.    Appellant relies on the following facts as good cause for the requested

extension:

      Attorney for Appellant is attending an out of town CLE on Friday, April 17,

2015 and has a non-jury trial on Monday April20, 2015.

      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                       Respectfully submitted,

                                       BOBBY DALE BARlNA
                                       455 East Central Texas Expressway, Suite
                                       104
                                       Harker Heights, Texas 76548
                                       Tel: (254) 699-3755
                                       Fax: (254) 699-1074

                                                              _____
                                       BobbyDaleBarina@BarinaLaw.com
                                                      .//'

                                       Bx~·~~--~~~----------------
                                          Ty1     oudwyk
                                            ate Bar No. 24084120
                                          bobbyda1ebarina@barina1aw.com
                                          Attorney for Larry Dewayne Garrett
                        CERTIFICATE OF SERVICE
                                     20
     This is to certify that on April_).?', 2015, a true and correct copy of the above

and foregoing document was served on the County Attorney's Office, Bell County,

1201 Huey Road, Bell County Texas, by fax to 254-933-5150.




                                      Tyler
STATE OF TEXAS                          §
                                        §
COUNTY OF BELL                          §


                                  AFFIDAVIT

      BEFORE ME, the undersigned authority, on this day personally appeared

Tyler Woudwyk, who after being duly sworn stated:

      "I am the attorney for the appellant in the above numbered and

     entitled cause. I have read the foregoing Motion To Extend Time to

     File Appellant's Brief and swear that all of the allegations of fact

     contained therein are true and correct."




     SUBSCRIBED AND SWORN TO BEFORE ME on April W, 2015, to